Exhibit 10.6

 



AMENDED AND RESTATED MANAGEMENT SERVICES AGREEMENT

This Amended and Restated Management Services Agreement (this “Agreement”),
dated April 2, 2020 (the “Effective Date”), is entered into by and between
OpGen, Inc., a Delaware corporation (the “Company”), and Oliver Schacht, born on
1 August 1970 in Frankfurt am Main, Germany, living at the address Am Gänsberg
41, 72218 Wildberg-Gültlingen, Germany (the “Manager”). The Company and the
Manager shall hereinafter collectively also be referred to as the “Parties” and
each individually as a “Party”.

Background

(a)The Manager and Curetis N.V., a public company incorporated under the laws of
the Netherlands (“Curetis”), entered into that Management Services Agreement on
July 1, 2018 (the “Original Agreement”), pursuant to which the Manager served as
the Managing Director of Curetis.

(b)Pursuant to that certain Implementation Agreement, dated September 4, 2019
(the “Implementation Agreement”), by and among the Company, Curetis N.V., and
Crystal GmbH, a wholly owned subsidiary of the Company, the Company assumed the
Original Agreement upon consummation of the transactions contemplated by the
Implementation Agreement on April 1, 2020.

(c)In light of the consummation of such transaction, the Parties desire to amend
and restate the Original Agreement on the terms and conditions provided herein
to reflect the Manager’s appointment as Chief Executive Officer of the Company.

(d)On the basis of article 2:132 paragraph 3 Dutch Civil Code (Burgerlijk
Wetboek) the legal relationship between a listed company and its Managing
Director cannot qualify as an employment agreement.

NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
herein, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto, intending to be legally bound, agree as follows:

1.APPOINTMENT AND SERVICES

1.1The Company hereby appoints the Manager to serve as President and Chief
Executive Officer of the Company effective as of the Effective Date until the
termination or expiration of this Agreement in accordance with its terms. In
such position, the Manager will be responsible for the management of the affairs
of OpGen and its affiliated businesses and will carry out his duties in
accordance with the Company’s governing documents and applicable law and the
other responsibilities assigned and delegated to the Manager from time to time
by the Company’s board of directors (the “Board”).

1.2The Manager shall spend sufficient time providing the services under this
Agreement, as to ensure the proper performance of his duties hereunder.

 



 
 

 

 

 

1.3The Manager shall, at all times during the term of this Agreement faithfully
and diligently perform those duties and exercise such powers which are or may be
necessary from time to time in connection with the provision of the services
hereunder and abide by all applicable laws and all other applicable regulations.

1.4The Manager shall perform the services at his own discretion and shall not be
subject to specific directions from OpGen as to the manner in which the services
should be performed, other than set forth in this Agreement or directed by the
Board.

1.5The performance of the Manager and the course of the Company business will be
monitored by and evaluated by the Board on an annual basis.

2.TERM AND TERMINATION OF THE AGREEMENT

2.1The term of this Agreement shall commence on the Effective Date and shall
continue in force until December 31, 2021 (the “Term”), unless sooner terminated
in accordance with its terms.

2.2This Agreement shall automatically terminate upon the approval and granting
of the Manager’s L1 visa by the U.S. Depart of Homeland Security or other
applicable governmental agency of the Unites States (the “Visa Approval”) and
the entry by the Company and the Manager into an employment agreement pursuant
to which the Manager will serve as the President and Chief Executive Officer of
the Company (the “Employment Agreement”). Unless otherwise agreed upon by the
Parties, the Employment Agreement shall contain terms substantially similar to
those included in this Agreement as well as any additional terms that may be
reasonably necessary in light of the change in the Manager’s status as an
employee of the Company.

2.3This Agreement can be terminated by either Party by giving 12 months’ written
notice to the other Party. In case of a termination by the Board there shall be
no automatic entitlement to any bonus payment for such year and any bonus
payment in such a case will be at the sole discretion of the Board.

2.4The Company may immediately terminate this Agreement for Cause (as defined
herein), by giving written notice to the Manager specifying such Cause. The
Manager may immediately terminate this Agreement for Good Reason (as defined
herein), by giving written notice to the Company specifying such Good Reason.

2.5“Cause” shall mean: (i) Manager’s commission of a felony; (ii) any act or
omission of Manager constituting dishonesty, fraud, immoral or disreputable
conduct that causes material harm to the Company; (iii) Manager’s violation of
Company policy that causes material harm to the Company; (iv) Manager’s material
breach of any written agreement between Manager and the Company which, if
curable, remains uncured after notice; or (v) Manager’s breach of fiduciary
duty.

 



2 
 

 

 

 

2.6“Good Reason” means any of the following, without Manager’s consent: (i) a
material diminution of Manager’s responsibilities or duties (provided, however,
that the acquisition of the Company and subsequent conversion of the Company to
a division or unit of the acquiring company will not by itself be deemed to be a
diminution of Manager’s responsibilities or duties); (ii) material reduction in
the level of Manager’s base salary (and any such reduction will be ignored in
determining Manager’s base salary for purposes of calculating the amount of
severance pay); (iii) relocation of the office at which Manager is principally
based to a location (other than the Company’s principal offices) that is more
than fifty (50) miles from the location at which Manager performed his duties
immediately prior to the effective date of a Change in Control; (iv) failure of
a successor in a Change in Control to assume this Agreement; or (v) the
Company’s material breach of any written agreement between the Manager and the
Company. Notwithstanding the foregoing, any actions taken by the Company to
accommodate a disability of the Manager or pursuant to the Family and Medical
Leave Act shall not be a Good Reason for purposes of this Agreement.
Additionally, before the Manager may terminate employment for a Good Reason, the
Manager must notify the Company in writing within thirty (30) days after the
initial occurrence of the event, condition or conduct giving rise to Good
Reason, the Company must fail to remedy or cure the alleged Good Reason within
the thirty (30) day period after receipt of such notice if capable of being
cured within such thirty-day period, and, if the Company does not cure the Good
Reason (or it is incapable of being cured within such thirty-day period), then
Manager must terminate employment by no later than thirty (30) days after the
expiration of the last day of the cure period (or, if the event condition or
conduct is not capable of being cured within such thirty-day period, within
thirty (30) days after initial notice to the Company of the violation).
Transferring the Manager’s employment to a successor is not itself Good Reason
to terminate employment under this Agreement, provided, however, that
subparagraphs (i) through (v) above shall continue to apply to the Manager’s
employment by the successor. This definition is intended to constitute a
“substantial risk of forfeiture” as defined under Treasury Regulation
1.409A-1(d).

2.7“Change in Control” for the purpose of this Agreement, a “Change in Control”
means:

(a)A transaction or series of transactions (other than an offering of Common
Stock to the general public through a registration statement filed with the
Securities and Exchange Commission) whereby any “person” or related “group” of
“persons” (as such terms are used in Sections 13(d) and 14(d)(2) of the Exchange
Act (other than the Company, any of its subsidiaries, an employee benefit plan
maintained by the Company or any of its subsidiaries or a “person” that, prior
to such transaction, directly or indirectly controls, is controlled by, or is
under common control with, the Company) directly or indirectly acquires
beneficial ownership (within the meaning of Rule 13d-3 under the Exchange Act)
of securities of the Company possessing more than 50% of the total combined
voting power of the Company’s securities outstanding immediately after such
acquisition; or

 



3 
 

 

 

 

(b)The consummation by the Company (whether directly involving the Company or
indirectly involving the Company through one or more intermediaries) of (x) a
merger, consolidation, reorganization, or business combination or (y) a sale or
other disposition of all or substantially all of the Company’s assets in any
single transaction or series of related transactions or (z) the acquisition of
assets or stock of another entity, in each case other than a transaction:

(i)which results in the Company’s voting securities outstanding immediately
before the transaction continuing to represent (either by remaining outstanding
or by being converted into voting securities of the Company or the person that,
as a result of the transaction, controls, directly or indirectly, the Company or
owns, directly or indirectly, all or substantially all of the Company’s assets
or otherwise succeeds to the business of the Company (the Company or such
person, the successor) directly or indirectly, at least a majority of the
combined voting power of the successor’s outstanding voting securities
immediately after the transaction, and

(ii)after which no person or group beneficially owns voting securities
representing 50% or more of the combined voting power of the successor;
provided, however, that no person or group shall be treated for purposes of this
section as beneficially owning 50% or more of the combined voting power of the
successor solely as a result of the voting power held in the Company prior to
the consummation of the transaction; or

(iii)the Company’s stockholders approve a liquidation or dissolution of the
Company.

In addition, if a Change in Control constitutes a payment event under this
Agreement that provides for the deferral of compensation and is subject to
section 409A of the Code, the transaction or event described in subsection (i),
(ii) or (iii) with respect to such award (or portion thereof) must also
constitute a “change in control event,” as defined in Treasury Regulation
Section 1.409A-3(i)(5) to the extent required by Code section 409A.

The Board shall have full and final authority, which shall be exercised in its
sole discretion, to determine conclusively whether a Change in Control has
occurred pursuant to the above definition, and the date of the occurrence of
such Change in Control and any incidental matters relating thereto; provided
that any exercise of authority in conjunction with a determination of whether a
Change in Control is a “change in control event” as defined in Treasury
Regulation Section 1.409A-3(i)(5) shall be consistent with such regulation.

2.8In case the Manager is unable to perform the services under this Agreement as
a result of disability or long term illness, this Agreement terminates six (6)
months after the month in which the disability or the long term illness has been
determined by a doctor.

 



4 
 

 

 

 

3.MANAGEMENT FEE, REIMBURSEMENTS, ACCIDENT AND DEATH

3.1As from the Effective Date, the Manager will be entitled to management fee of
€ 240,000 (Euros) gross per year, for the services performed under this
Agreement, which management fee shall be paid to the Manager in twelve (12)
equal monthly installments (the “Management Fee”) to be wired into an account
designated by the Manager. This Management Fee shall be re-evaluated by the
Board or the Compensation Committee thereof (the “Committee”) at least once a
year.

3.2During the hundred and twenty (120) day period following the Effective Date,
the Committee shall undertake a benchmarking study of the Manager’s compensation
compared to the Company’s peer companies. Upon conclusion of such study, the
Committee shall re-evaluate the Management Fee and the Manager’s bonus
opportunity under Section 3.3 and identify any appropriate adjustments. Any
adjustment to the Management Fee made by the Committee pursuant to this Section
3.2 shall be applied retroactively to the Effective Date.

3.3The Manager will be entitled to an annual bonus that will be awarded on the
basis of the achievement of key performance indicators (“KPI’s”) that are set by
the Board and Committee in advance of each fiscal year. With respect to fiscal
year 2020, the Board and Committee shall establish such KPIs within ninety (90)
days of the Effective Date, and the bonus for such year shall be pro-rated for
the portion of the year during which the Manager served as Chief Executive
Officer of the Company. The KPI’s will be recorded in writing and shall relate
to the financial results and operational progress of the Company and the
individual performance of the Manager during a fiscal year. The actual bonus to
be awarded is the amount of the bonus entitlement to be adjusted in line with
the percentage in which the KPI’s are being met; provided, that if such KPIs are
achieved at the target established by the Board or Committee, the bonus
entitlement shall not exceed 50% of the Management Fee. The Board or Committee
will determine to what extent and to what percentage the KPI’s have been met
during a fiscal year promptly following the closing of each fiscal year. The
actual bonus amount will be paid out with the first monthly installment
thereafter. Determination of the bonus payments is at the sole discretion of the
Board and Committee.

3.4The Manager shall be reimbursed promptly by the Company for reasonable
expenses, incurred by the Manager in connection with the fulfilment of the
services hereunder and necessary for the proper fulfilment thereof, which
expenses include inter alia travel costs, (plane) tickets, hotels, telephone and
representation costs, including business lunches and business dinners, upon
submission in arrears of specified expense statements (declaraties),
substantiated by receipts as well as the appropriate per diem tax allowances
under the relevant tax regime. In addition, the Manager shall be reimbursed for
the Manager’s actual re-location expenses up to an aggregate amount of US$60,000
that are incurred by the Manager in connection with relocating near the
Company’s principal offices in Gaithersburg, Maryland, U.S. following receipt of
the Visa Approval, subject to Manager’s delivery of reasonable receipts or other
evidence of such incurred expenses. Such re-imburseable, re-location expenses
will include those items set forth on Schedule A attached hereto. These
re-location expenses once actually paid shall vest on a pro rata temporis basis
over a twelve month period from the Effective Date of this Agreement in twelve
equal monthly increments. In case Manager terminates his service under this
Agreement or any future employment agreement with the Company during such twelve
month period Company would be entitled to receive any unvested amounts hereunder
from Manager.

 



5 
 

 

 

 

3.5To facilitate payment of amounts due to the Manager hereunder, the Parties
agree that all amounts payable hereunder may be paid by Curetis, on behalf of
the Company, following which the Company will reimburse Curetis for any amounts
paid.

3.6Except to the extent required by law, no amounts shall be deducted or
withheld from the Company’s payments to the Manager for tax purposes of any
nature whatsoever, and no social security contributions of any kind shall be
payable by the Company on behalf of the Manager.

3.7The Manager is responsible and obliged to take out and maintain, at its own
expense, an adequate insurance regarding illness, injury or any other form of
disability or incapacity of the Manager. The Company will reimburse the Manager
for up to €12,000 (Euros) for the costs of maintaining health insurance coverage
for the Manager and his immediate family.

3.8ln case of the Manager’s death during the term of this Agreement, the payment
of the Management Fee as referred to in Section 3.1 shall continue to be paid
out to the Manager’s surviving dependents (being the legal beneficiaries /
heirs) for a period of six (6) months.

4.INCENTIVE COMPENSATION

4.1The Manager shall be entitled to participate in the Company’s 2015 Equity
Incentive Plan, as amended and restated. Awards under such plan shall be
determined and made by the Board and Committee consistent with the timing of
awards made to other executive officers of the Company.

5.HOLIDAY

5.1The Manager shall have the right not to perform the services, without losing
its right on the Management Fee and reimbursements of the expenses as set out in
Section 3 during thirty (30) working days per year (the “Holidays”).

5.2The Holidays will be taken in parts. The dates on which the Holidays are
taken, the availability and representation during the Holidays will be liaised
in close consultation with the Board. In case of ten (10) or more Holidays are
taken in a block the Manager will also inform the Chairman of the Board at least
thirty (30) days in advance.

 



6 
 

 

 

5.3Any holidays not taken within twelve (12) months after the year they have
accrued will lapse, and the Company shall pay a pro-rated financial
compensation.

6.INSURANCE

6.1The Company has and maintains professional Directors and Officers Liability
Insurance (“D&O Insurance”) that applies to the Manager on the basis of
generally accepted insurance conditions. The D&O Insurance shall provide for
coverage of financial loss incurred by Company or a third party as a result of a
negligent act or omission of the Manager.

6.2The Company or an affiliate shall maintain an accident and injury insurance
for the benefit of the Manager that provides for coverage of injury and/or
damages incurred by the Manager.

7.INTELLECTUAL PROPERTY RIGHTS

7.1The Manager hereby agrees that all intellectual property rights, including
but not limited to, copyrights, neighbouring rights, trade and business names,
trademarks including service marks, domain names, source codes, registered and
unregistered design rights, database rights, patents, supplementary protection
certificates, plant variety rights, rights in topographies (layout-design) of
semi-conductor products, logo’s, rights in trade dress or get-up, know how
rights and (other) sui generis (intellectual property) rights, rights in
computer software and any other intellectual property rights, in each case
registered or unregistered and including all applications (or rights to apply)
for and renewals, divisionals, continuations or (other) extensions of such
rights, and all equivalent rights or forms of protection in any part of the
world, which arise from or relate to the services provided by the Manager
(whether or not instructed by third parties) or are otherwise created by the
Manager either in the course of the performance of the services under this
Agreement or otherwise, including all moral rights, or any amendments or
developments thereto, are vested exclusively in the Company (the “Intellectual
Property Rights”). The Company shall not be obliged to pay any compensation to
the Manager for the ownership of the Intellectual Property Rights, unless
explicitly agreed otherwise. This means inter alia that the Company has the
exclusive, worldwide, right to license, distribute, produce and otherwise
exploit the Intellectual Property Rights.

7.2Insofar as the Intellectual Property Rights are, by operation of law or
otherwise, vested in the Manager, the Manager hereby unconditionally and
irrevocably assigns and transfers all (existing and future) Intellectual
Property Rights to the Company, which assignment and transfer is hereby accepted
(in advance) by the Company without any form of compensation being due. The
Manager hereby unconditionally and irrevocably waives all (existing and future)
moral rights without any form of compensation being due. The Manager is required
to immediately inform the Company in the event Intellectual Property Rights are
created. The Manager is required to take all necessary measures to protect the
Intellectual Property Rights. The Manager shall not, without the prior consent
of the Company, disclose, reproduce, use, manufacture, offer market, sell, rent
or supply the results of their work or instruct third parties to register these
results.

 

 



7 
 

 

 

7.3The Manager undertakes, upon request of the Company, all that the Company
deems required or desirable in order to establish the assignment and transfer of
the Intellectual Property Rights and the waiver of the moral rights. The Manager
shall provide all cooperation to register the Intellectual Property Rights in
the name of Company at the relevant registers. The Manager hereby grants an
irrevocable power of attorney to the Company to take all necessary measures in
name of the Manager with respect to such registration.

7.4The Manager shall, upon request of the Company, provide all cooperation
required by the Company to safeguard and exercise against third parties the
Intellectual Property Rights and moral rights and to render all assistance in
case of (alleged) infringement of third party rights or (alleged) infringement
by third parties.

7.5The Manager hereby confirms that the Management Fee (a) covers any assignment
of Intellectual Property Rights and any waiver of moral rights by the Manager,
and (b) provides sufficient compensation for the loss of the benefit of these
Intellectual Property Rights and moral rights.

8.PROPERTIES OF THE COMPANY

8.1Any and all properties of the Company, including but not limited to documents
and copies of documents, digital data and data carriers, made available or
provided to the Manager during the term of and under this Agreement and which
are therefore on that basis in the possession of the Manager, are and shall
remain the property of the Company and the Manager has the obligation to return
or destroy these properties to the Company on the Company’s first demand and
furthermore ultimately on the day this Agreement terminates.

9.CONFIDENTIALITY

9.1The Manager shall not, except in the proper performance of his duties
hereunder, either during the term of this Agreement or after termination
thereof, divulge to any person any trade secrets or other confidential
information concerning the Company entrusted to him or arising or coming to his
knowledge during the course of the performance of his duties or otherwise, and
he shall use their best efforts to prevent the publication or disclosure
thereof.

 

 



8 
 

 

 

10.NON-COMPETE, NON SOLICITATION AND ANCILLARY ACTIVITIES

10.1The Manager shall, during this Agreement and for a period of two (2) years
after the termination of this Agreement (the “Restricted Period”), not be
involved, in any manner, either independent or as an employee, a contractor or
otherwise in a company or undertaking that directly or indirectly competes with
the Company or a company affiliated with the Company or a company or undertaking
that maintains to a substantial extent business or company relations with the
Company or a company affiliated to the Company. During the Restricted Period,
the Manager is prohibited to establish, acquire or directly or indirectly take
part in such a company or undertaking, that as the case may be carries out the
same activities as Company as to its products and geographical scope. The
Manager specifically commits that he

(a)will not enter into an agreement either as an employee or as an independent
contractor;

(b)will not support directly or indirectly activities that are prohibited on the
basis of this non-compete provision;

(c)will not directly or indirectly establish or acquire a company or undertaking
that competes with the Company; and

(d)will not take part directly or indirectly in a company or undertaking that
competes with the Company.

The non-compete as set out in this section does not apply to the acquisition or
possession of shares of a public company of maximally 2% of the issued share
capital that are admitted to a regulated market or stock exchange.

10.2The Manager commits that he will not during the Restricted Period, directly
or indirectly:

(a)influence or attempt to influence customers, suppliers, consultants or any
other third party who at the moment of termination of this Agreement have a
contractual or any other kind of relationship with the Company or a company
affiliated with the Company, with the aim to terminate or not to continue their
relationship with the Company or to decrease the amount of products or services
delivered, put forward or acquired; or

(b)solicit or attempt to solicit persons, who at the moment of termination of
this Agreement, are a member of the management board or an employee of the
Company or a company affiliated with the Company with the aim to influence or
attempt to influence that they will end or damage their working relationship
with the Company or a company affiliated to the Company, except when it concerns
job advertisements in good faith that are not aimed at an individual or persons
that are at the moment of termination of this Agreement a member of the
management board or an employee of the Company or a company affiliated with the
Company.

 



9 
 

 

 

 

10.3The Company will compensate the Manager for the term of the post contractual
non-compete and non-solicitation by way of an amount of 50% of the annual
remuneration applicable under this Agreement during each year that the post
contractual non-compete and non-solicitation apply. Payment will be made in
monthly instalments in arrears during the term of the post contractual
non-compete and non-solicitation. The compensation will not be paid in case the
Manager executes the right to terminate this Agreement without Good Reason.

10.4The Company can waive the post contractual non-compete and non-solicitation
at any time by written notification to the Manager. In such event the post
contractual non-compete and non-solicitation will lapse after a period of six
months after the Company’s written notification to the manager.

10.5In case this Agreement is being terminated on the basis of Cause or Good
Reason, the Party terminating this Agreement is allowed to waive his or its
rights following from the post contractual non-compete and non-solicitation by
way of a written notification to the other Party within one (1) month after the
termination on the basis of the Cause or Good Reason.

10.6During the Term, the Manager shall refrain from accepting remunerated or
non-remunerated duties – including any other board of director’s seat or similar
position – on behalf of third parties or from doing business for his own account
without the prior written consent of the Board. The Board will not withhold its
consent in case the ancillary activities do not conflict with the business of
the Company or the position of the Manager.

11.INTENTIONALLY OMITTED

12.CHANGE IN CONTROL

12.1For purposes of this Section 12, the following terms shall have the
following meanings:

(a)“Change in Control Period” means the period commencing on the date of a
Change in Control and ending on the second anniversary of such date.

(b)“Code” means the Internal Revenue Code of 1986, as amended, and the rules and
regulations promulgated thereunder.

(c)“Successor” means any affiliate of the Company, or an acquiring, surviving or
successor entity in a Change in Control or their affiliates, as applicable.

12.2Other than during the Change in Control Period, during which Section 12.4
will control, if the Company terminates this Agreement without Cause, and
provided that any such termination constitutes a “separation from service” (as
such term is defined in Treasury Regulation Section 1.409A-1(h), without regard
to any alternative definitions thereunder, a “Separation From Service”), or the
Manager terminates this Agreement for Good Reason, (such termination event is
referred to as a “Covered Termination” and the effective date of termination is
the “Termination Date”), the Manager will be eligible for the compensation and
benefits described in Section 12.3 below. If the Manager’s terminates this
Agreement for any reason other than a Covered Termination, the Manager will not
be eligible to receive any compensation or benefits under Section 12.3 of this
Agreement. For the avoidance of doubt, the termination of this Agreement as a
result of the death or disability (as defined in the Company's long-term
disability policy) of the Manager shall not, in any event, be deemed to be a
termination without Cause. Transferring this Agreement to a Successor shall also
not be considered a termination without Cause under this Agreement.

 

 



10 
 

 

 

12.3Following a Covered Termination, and subject to the terms and conditions set
forth in Section 12.5, the Manager will be entitled to receive pay at the rate
of the Manager’s Management Fee in effect immediately prior to the effective
date of the Covered Termination for six (6) months from the Termination Date,
less applicable withholdings and deductions as required by law, paid on the
regular payroll dates of the Company following such Termination Date; provided,
however, that no payments will be made prior to the 60th day following the
Termination Date, and on such 60th day, the Company will make a lump sum payment
to the Manager equal to the payments he would have received through such date
had the timing of the payments not been delayed by this sentence, with the
balance of the payments made thereafter as originally scheduled.

12.4If a Change in Control closes and becomes effective and, during the Change
in Control Period, the Manager has a Covered Termination the Manager will be
eligible for the following payments and benefits:

(a)Following a Covered Termination, and subject to the terms and conditions set
forth in Section 12.5, the Manager will receive pay at the rate of the Manager’s
Management Fee in effect immediately prior to the effective date of the Covered
Termination for twelve (12) months from the Termination Date, less applicable
withholdings and deductions as required by law, paid on the regular payroll
dates of the Company following such Termination Date; provided, however, that no
payments will be made prior to the 60th day following the Termination Date, and
on such 60th day, the Company will make a lump sum payment to the Manager equal
to the payments he would have received through such date had the timing of the
payments not been delayed by this sentence, with the balance of the payments
made thereafter as originally scheduled.

(b)On the Termination Date of the Covered Termination, any outstanding stock
option, restricted stock units or other equity awards held at such time by the
Manager under the terms of the OpGen, Inc. 2015 Equity Incentive Plan, as
amended, the OpGen, Inc. Amended and Restated Stock Option Plan, as assumed and
adopted as of April 1, 2020, or any other plan or program, to the extent
unvested or subject to forfeiture, will become vested and immediately
exercisable (if applicable), or have a lapse of forfeiture restrictions (if
applicable). For vested and exercisable stock options, the Manager shall have
one hundred eighty (180) days to exercise such vested stock options.

 



11 
 

 

 

 

(c)For a period of six (6) months after the Termination Date, the Company shall
be responsible for payment of health benefits for the Manager and/or the
Manger’s family at levels substantially equal to those which would have been
provided to him or them in accordance with the plans, programs, practices and
policies in effect as of the date before the Change in Control. If applicable,
the Company shall satisfy this obligation by paying the cost of such health
benefit continuation coverage pursuant to Section 601 et seq. of ERISA (“COBRA”)
for the Manager and/or his family. Anything in this Agreement to the contrary
notwithstanding, if this Agreement is terminated by the Company without Cause or
is terminated by the Manager for Good Reason within a period of one hundred
eighty (180) days prior to the date on which a Change in Control occurs, and it
is reasonably demonstrated that such termination (i) was at the request of a
third party who has taken steps reasonably calculated to effect a Change in
Control or (ii) otherwise arose in connection with or anticipation of a Change
in Control, then for all purposes of this Agreement the "Termination Date" shall
mean the date immediately prior to the date of such termination, and the
additional benefits under this Section 12.4 shall be paid to the Manager upon
such Covered Termination during the Change in Control Period.

(d)Notwithstanding anything in this Agreement to the contrary, in no event shall
the Company be obligated to commence payment or distribution to the Manager of
any amount that constitutes nonqualified deferred compensation within the
meaning of Code section 409A earlier than the earliest permissible date under
Code section 409A that such amount could be paid without additional taxes or
interest being imposed under Code section 409A. The Company and the Manager
agree that they will execute any and all amendments to this Agreement as they
mutually agree in good faith may be necessary to ensure compliance with the
distribution provisions of Code section 409A and to cause any and all amounts
due under this Agreement, the payment or distribution of which is delayed
pursuant to Code section 409A, to be paid or distributed in a single sum payment
at the earliest permissible date under Code section 409A. For purposes of Code
section 409A, each payment under this Agreement shall be treated as a right to
separate payment and not part of a series of payments. Without limiting the
generality of the foregoing, in the event the Manager is to receive a payment of
compensation hereunder that is on account of a separation from service, such
payment is subject to the provisions of Code section 409A, and the Manager is a
"specified employee" (as defined in section 1.409A-1(i) of the Treasury
Regulations) of the Company, then payment shall not be made before the date that
is six months after the date of separation from service (or, if earlier than the
end of the six month period, the date of the Manager’s death). Amounts otherwise
payable during such six-month payment shall be accumulated and paid in a lump
sum on the first day of the seventh month after the date of termination.

 



12 
 

 

 

 

12.5Before any compensation or benefits will be payable to the Manager on
account of a Covered Termination, the Manager must (a) execute a release in the
form attached hereto as Schedule B (the “Release”) within the applicable
Consideration Period specified in the Release, (b) not revoke the Release within
any applicable revocation period specified in the Release such that the Release
is effective not later than the 60th day following the date of termination of
this Agreement, and (c) comply with any post-termination obligations to the
Company, including the confidentiality and non-disparagement provisions of the
Release. In the event that the Manager does not comply with any of the foregoing
obligations, no compensation or benefits shall be payable under this Section 12
to the Manager, and the Company may cease any further payments or the provision
of additional benefits hereunder.

12.6Notwithstanding any provision to the contrary, in the event that the
payments described in this Section 12, when added to all other amounts or
benefits provided to or on behalf of the Manager in connection with the
termination of this Agreement and the Manager’s provision of services to the
Company, would result in the imposition of an excise tax under Code section
4999, such payments shall be reduced to the extent necessary to avoid such
excise tax imposition. If it is determined, after any such payments are made,
that any such compensation must be returned to the Company so that the Manager
does not incur obligations under Code sections 280G or 4999, upon written notice
to the Manager to that effect, together with calculations of the Company's tax
advisor, the Manager shall remit to the Company the amount of the reduction plus
such interest as may be necessary to avoid the imposition of such excise tax.
Notwithstanding the foregoing or any other provision of this Agreement to the
contrary, if any portion of the amount herein payable to the Manager is
determined to be non-deductible pursuant to the regulations promulgated under
Code sections 280G or 4999, the Company shall be required only to pay to the
Manager the amount determined to be deductible under Code sections 280G or 4999.

13.MISCELLANEOUS

13.1Unless explicitly stipulated in this Agreement, neither of the Parties is
allowed to transfer this Agreement and/or obligations resulting from this
Agreement to a third party in whole or in part, without the prior written
consent of the other Party.

13.2A failure by a Party to take action in the event of non-performance by the
other Party regarding any provision of this Agreement shall not operate as a
waiver of such right.

13.3Amendments or additions to this Agreement are only possible and effective to
the extent that these are set forth in writing in a document signed by the
Parties.

 



13 
 

 

 

 

13.4In the event that one or more provisions of this Agreement is found to be
invalid, the remaining provisions shall remain effective. The Parties shall
discuss the invalid provisions in order to agree upon an alternative arrangement
that is valid and which as closely as possible corresponds with the contents of
the provisions to be replaced.

13.5This Agreement amends, restates and supersedes the Original Agreement in all
respects, which Original Agreement shall therefore be of no further or force or
effect following the Effective Date. This Agreement comprises the entire
agreement between the parties and there are not any agreements, understanding,
promises or conditions, oral or written, express or implied concerning the
subject matter which are not included into this Agreement and superseded
thereby.

13.6This Agreement may be executed in any number of counterparts. All the
counterparts shall together constitute one and the same Agreement.

13.7This Agreement shall be governed by and construed in accordance with the
laws of the State of Maryland, without regard to its conflict of laws
principles. The Parties hereby submit to the jurisdiction of the state and
federal courts for the location encompassing the Company’s then principal
offices for the resolution of any disputes arising under this Agreement.

13.8All notices or formal communications under or in connection with this
Agreement shall be in the English language.

13.9The headings of the sections hereof are inserted for convenience only and
shall not be deemed to constitute a part hereof nor to affect the meaning
thereof.

13.10The Manager acknowledges that the Manager has had an opportunity to retain
and consult with independent counsel and tax advisors to review this Agreement.
The Company makes no representations as to the tax treatment of the payments and
benefits provided for under this Agreement.

[signature page follows]

 

14 
 

 

IN WITNESS WHEREOF, this Agreement has been executed by the Parties as of the
Effective Date.

OpGen, Inc.

 

 

                                                       

By:

Title:

 

The Manager

 

 

                                                       

Oliver Schacht

 

  

 
 

 

 

Schedule A 

Schedule A to the Agreement is not being filed in accordance with applicable SEC
rules. Such schedule is not material to understanding the Agreement. The
information will be disclosed supplementally to the SEC upon request.

 

 

A-1
 

 

 

Schedule B

Form of Release Agreement

1.       Release. In exchange for the payments and other consideration provided
under the Amended and Restated Management Services Agreement (the “Services
Agreement”), and other good and valuable consideration, to which the Manager
would not otherwise be entitled, and except as otherwise set forth in this
Release Agreement, the Manager hereby generally and completely releases, acquits
and forever discharges the Company, its parents and subsidiaries, and its and
their officers, directors, managers, partners, agents, servants, employees,
attorneys, shareholders, successors, assigns and affiliates (collectively, the
“Company”), of and from any and all claims, liabilities, demands, causes of
action, costs, expenses, attorneys’ fees, damages, indemnities and obligations
of every kind and nature, in law, equity, or otherwise, both known and unknown,
suspected and unsuspected, disclosed and undisclosed, arising out of or in any
way related to agreements, events, acts, conduct, or omissions at any time prior
to and including the execution date of this Release Agreement, including but not
limited to: all such claims and demands directly or indirectly arising out of or
in any way connected with the Manager’s performance of services for the Company
or the termination of the Services Agreement; claims or demands related to
salary, bonuses, commissions, stock, stock options, or any other ownership
interests in the Company, vacation pay, fringe benefits, expense reimbursements,
severance or termination pay, or any other form of compensation; claims pursuant
to any federal, state or local law, statute, or cause of action; tort law; or
contract law. The claims and causes of action the Manager is releasing and
waiving in this Release Agreement include, but are not limited to, any and all
claims and causes of action that the Company, its parents and subsidiaries, and
its and their respective officers, directors, agents, servants, employees,
attorneys, shareholders, successors, assigns or affiliates:

(a)       has violated its personnel policies, handbooks, or covenants of good
faith and fair dealing;

(b)       has discriminated against the Manager on the basis of age, race,
color, sex (including sexual harassment), national origin, ancestry, disability,
religion, sexual orientation, marital status, parental status, source of income,
entitlement to benefits, any union activities or other protected category in
violation of any local, state or federal law, constitution, ordinance, or
regulation, including but not limited to: the Age Discrimination in Employment
Act, as amended (the “ADEA”); Title VII of the Civil Rights Act of 1964, as
amended; the Maryland Fair Employment Practices Act; Maryland Law on Equal Pay;
42 U.S.C. § 1981, as amended; the Equal Pay Act; the Americans With Disabilities
Act; the Employee Retirement Income Security Act, Section 510; the National
Labor Relations Act; and the Genetic Information Nondiscrimination Act, the
Family and Medical Leave Act, and similar state and local statutes, laws and
ordinances; and

(c)       has violated any statute, public policy or common law (including but
not limited to claims for retaliatory discharge; negligent hiring, retention or
supervision; defamation; intentional or negligent infliction of emotional
distress and/or mental anguish; intentional interference with contract;
negligence; detrimental reliance; loss of consortium to the Manager or any
member of the Manager’s family and/or promissory estoppel).



B-1
 

 

 

Notwithstanding the foregoing, the Manager is not releasing any of the following
rights or claims: (i) claims for severance payments or benefits in accordance
with the Services Agreement, (ii) claims for vested retirement benefits under
any tax-qualified retirement plan of the Company, (iii) claims relating to the
conversion or continuation of insured welfare benefits under any employee
benefit plan sponsored or maintained by the Company in which the Manager was a
participant as of the date of termination or resignation, (iv) any rights of
indemnification that the Manager may have for any liabilities arising from the
Manager’s actions within the course and scope of employment with the Company or
within the course and scope of the Manager’s role as a member of the Board of
Directors and/or officer of the Company, or (v) any rights or claims that may
arise after the execution date of this Release Agreement. Also excluded from
this Release Agreement are any claims which cannot be waived by law. In
addition, this Release Agreement will not operate to limit or bar the Manager’s
rights to: file an administrative charge of discrimination with the Equal
Employment Opportunity Commission (“EEOC”) or state and local fair employment
practices agencies; report to any government agency any concerns he may have
regarding Company's practices or testify, assist or participate in an
investigation, hearing or proceeding conducted by any such agency; or his
ability to seek or obtain monetary awards from the SEC's whistleblower program.
However, the Release Agreement does bar the Manager’s right to recover any
personal relief if the Manager or anyone on his behalf seeks to file a lawsuit
or arbitration on the same basis as a charge or complaint of discrimination. The
Manager also acknowledges that the consideration given to the Manager in
exchange for the waiver and release in the Release Agreement is in addition to
anything of value to which the Manager was already entitled, and that the
Manager has been paid for all time worked, has received all the leave, leaves of
absence and leave benefits and protections for which the Manager is eligible,
and has not suffered any on-the-job injury for which the Manager has not already
filed a claim. The Manager further acknowledges that the Manager has been
advised by this writing that the Manager’s waiver and release does not apply to
any rights or claims that may arise after the execution date of this Release
Agreement.

2.       ADEA Waiver and Release. The Manager acknowledges that the Manager is
knowingly and voluntarily waiving and releasing any rights the Manager may have
under the ADEA, as amended. The Manager acknowledges that the Manager has been
advised by this writing that: (a) the Manager has twenty-one (21) days (except
in the event that the Manager’s services were terminated as part of a group
termination, as determined by the Company, in which case the Manager has
forty-five (45) days) to consider this Release Agreement (although the Manager
may choose to voluntarily execute this Release Agreement earlier, in which case,
the Manager will sign the Consideration Period waiver below); (b) the Manager
has seven (7) days following execution of this Release Agreement to revoke it;
and (c) this Release Agreement shall not be effective until the date upon which
the revocation period has expired unexercised (the “Effective Date”), which
shall be the eighth day after this Release Agreement is executed by the Manager.
The Manager may revoke this Release Agreement during the seven (7) day
revocation period by notifying the Company’s Chief Executive Officer, Chief
Financial Officer, or General Counsel in writing.

3.       Confidentiality. The provisions of this Release Agreement will be held
in strictest confidence by the Manager and will not be publicized or disclosed
in any manner whatsoever; provided, however, that: (a) the Manager may disclose
this Release Agreement to the Manager’s immediate family; (b) the Manager may
disclose this Release Agreement in confidence to the Manager’s attorney,
accountant, auditor, tax preparer, and financial advisor; and (c) the Manager
may disclose this Release Agreement insofar as such disclosure may be required
by law.

 



B-2
 

 

 

4.       Non-disparagement. The Manager agrees not to disparage the Company, and
the Company’s employees, directors, managers, partners, agents, attorneys and
affiliates, in any manner likely to be harmful to them or their business,
business reputation or personal reputation; provided that the Manager may
respond accurately and fully to any question, inquiry or request for information
when required by legal process.

5.       No Admission. This Release Agreement does not constitute an admission
by the Company of any wrongful action or violation of any federal, state, or
local statute, or common law rights, including those relating to the provisions
of any law or statute concerning employment actions, or of any other possible or
claimed violation of law or right.

6.       Executive Certification - Validity of Agreement. The Manager certifies
that he has carefully read this Release Agreement and has executed it
voluntarily and with full knowledge and understanding of its significance,
meaning and binding effect. The Manager further declares that he is competent to
understand the content and effect of this Release Agreement and that his
decision to enter into this Release Agreement has not been influenced in any way
by fraud, duress, coercion, mistake or misleading information. The Manager has
not relied on any information except what is set forth in this Agreement.

7.       Advice to Consult Legal Representative. Company recommends that the
Manager consult with an attorney of his own choosing, at his own expense, with
regard to entering into this Release Agreement.

8.       Breach. The Manager agrees that upon any breach of this Release
Agreement by the Manager, the Manager will forfeit all amounts paid or owing to
the Manager under this Release Agreement. Further, the Manager acknowledges that
it may be impossible to assess the damages caused by the Manager’s violation of
the terms of Section 1 of this Release Agreement and further agree that any
threatened or actual violation or breach of those paragraphs of this Release
Agreement will constitute immediate and irreparable injury to the Company. The
Manager therefore agrees that any such breach of this Release Agreement is a
material breach of this Release Agreement, and, in addition to any and all other
damages and remedies available to the Company upon the Manager’s breach of this
Release Agreement, the Company shall be entitled to an injunction to prevent the
Manager from violating or breaching this Release Agreement. The Manager agrees
that if the Company is successful in whole or part in any legal or equitable
action against the Manager under this Section 8, the Manager agrees to pay all
of the costs, including reasonable attorney’s fees, incurred by the Company in
enforcing the terms of this Release Agreement

9.       Miscellaneous. This Release Agreement constitutes the complete, final
and exclusive embodiment of the entire agreement between the Manager and the
Company with regard to this subject matter. It is entered into without reliance
on any promise or representation, written or oral, other than those expressly
contained herein, and it supersedes any other such promises, warranties or
representations. This Release Agreement may not be modified or amended except in
a writing signed by both the Manager and a duly authorized officer of the
Company. This Release Agreement will bind the heirs, personal representatives,
successors and assigns of both the Manager and the Company, and inure to the
benefit of both the Manager and the Company, their heirs, successors and
assigns. If any provision of this Release Agreement is determined to be invalid
or unenforceable, in whole or in part, this determination will not affect any
other provision of the Release Agreement and the provision in question will be
modified by the court so as to be rendered enforceable. This Release Agreement
will be deemed to have been entered into and will be construed and enforced in
accordance with the laws of the State of Maryland as applied to contracts made
and to be performed entirely within the State of Maryland.



 

 

[Signatures on the next page.]

B-3
 

 

 

OPGEN, INC.

 

 

By:                                       

Name:

Title:

 

MANAGER:

 

 

                                      

[Name]

 

Date:                                       

 

 

 

B-4
 

 

CONSIDERATION PERIOD



I, ___________________________, understand that I have the right to take at
least 21 days (the “Consideration Period”) [except in the event that the
Manager’s services were terminated as part of a group termination, as determined
by the Company, in which case the Manager has a 45-day Consideration Period] to
consider whether to sign this Release Agreement, which I received on
_______________________ ____, 20____. If I elect to sign this Release Agreement
before the Consideration Period has passed, I understand I am to sign and date
below this paragraph to confirm that I knowingly and voluntarily agree to waive
the Consideration Period.

 

AGREED:



                                      

Manager Signature

                                      

Date

 

 

 



S-1
 

 



 